Citation Nr: 1007661	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus and posttraumatic stress disorder.

4.  Entitlement to service connection for elevated eye 
pressure, to include glaucoma, including as secondary to the 
service-connected diabetes mellitus, type II.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

6.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of entitlement to an initial evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD), 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability (TDIU) addressed in the Remand portion of the 
decision below are remanded to the RO via the Appeals 
Management Center in Washington, DC.

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for an eye disorder caused 
by VA medical treatment was raised in a VA examination dated 
in May 2007.  This issue has not been developed for appellate 
review, and is therefore referred to the RO for appropriate 
consideration.




FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for high cholesterol.

2.  In November 2009, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for asbestosis.

3.  The medical evidence of record does not establish that 
hypertension is the result of the Veteran's active service, 
or his service-connected PTSD and diabetes mellitus, type II.

4.  The medical evidence of record does not establish that 
elevated eye pressure, to include glaucoma, is the result of 
the Veteran's active service, or his service-connected 
diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of service connection for high 
cholesterol have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of service connection for 
asbestosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor can hypertension be presumed to have 
been so incurred, nor is hypertension caused or aggravated by 
a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310(a) (2009).

4.  Elevated eye pressure, to include glaucoma, was not 
incurred in or aggravated by active military service, nor is 
elevated eye pressure, to include glaucoma, caused by or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a July 2004 rating decision, the RO denied service 
connection for high cholesterol and asbestosis.  In August 
2004, the Veteran filed a notice of disagreement with the 
denial for entitlement to service connection for high 
cholesterol and asbestosis.  The Veteran perfected his appeal 
in February 2005.  In an April 2007 written statement, the 
Veteran stated he wished to withdraw his appeal as to the 
claim for service connection for high cholesterol.  In his 
November 2009 hearing before the Board, the Veteran stated 
that he wished to withdraw the issue of service connection 
for asbestosis.  With no allegation of error of fact or law 
remaining before the Board, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

II.  Claims on Appeal

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in October 
2003, March 2005, March 2006, and April and May 2007, 
satisfied the duty to notify provisions for the issues of 
service connection for hypertension and elevated eye 
pressure, to include glaucoma, after which the claim for 
service connection was adjudicated.  See 38 C.F.R. § 3.159; 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Moreover, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his claims for service connection 
and as such, the essential fairness of the adjudication was 
not affected.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  

Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Adequate VA examinations were provided to the 
Veteran in connection with his claims.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  There is no other 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Moreover, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc).  

Hypertension

In addition to the above, in the case of hypertension, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran argues that his hypertension is the result of 
salt tablets he had to take while on active service in 
Vietnam, and a pattern of a high salt intake after his 
discharge.  In the alternative, he argues that his 
hypertension is the result of his service-connected diabetes 
mellitus, type II and PTSD.  

Service treatment records show no complaints or findings of 
hypertension.  The Veteran's service entrance and separation 
examinations show blood pressure readings of 120 over 70 and 
124 over 80, with no cardiovascular or ocular abnormalities, 
defects, diagnoses or other findings noted.

Thereafter, the earliest medical documentation of 
hypertension is a January 2004 private treatment entry.  
Although noted in the Veteran's history, hypertension was not 
diagnosed.  A June 2004 VA examination for diabetes mellitus, 
type II reflects a diagnosis of hypertension.  The examiner 
noted that the Veteran reported onset of hypertension in 
1976.  The examiner concluded that hypertension was not 
caused by diabetes mellitus, type II.

A January 2005 private treatment entry notes a clinical 
assessment of stable hypertension.  VA treatment records 
dated from April 2007 to April 2008 show treatment for 
hypertension.

A December 2006 VA examination shows a diagnosis of 
hypertension.  The examiner noted that there was no evidence 
of heart disease and opined that the hypertension was not 
caused by diabetes mellitus, type II.  In an addendum dated 
in January 2007, the examiner stated that hypertension is not 
caused by diabetes except in the present of "significant" 
renal disease, which the Veteran did not have, as only mild 
nephropathy was shown.  The examiner further stated that the 
Veteran's nephropathy "could certainly be aggravated by his 
diabetes, as could his hypertension be aggravated by his 
diabetes.  However it is not possible to state whether this 
is beyond the normal progression of hypertension or not, 
without resorting to unfounded speculation."  In an addendum 
dated in February 2007, the examiner opined that the 
Veteran's hypertension was not due to his PTSD and there was 
no evidence to support a finding that the Veteran's blood 
pressure was aggravated by his PTSD.  

The evidence of record contains no other medical findings or 
opinions establishing that the Veteran's diagnosed 
hypertension and elevated eye pressure, to include glaucoma, 
are the result of his military service or caused by or 
aggravated by his service-connected PTSD and diabetes 
mellitus, type II. 

The Veteran submitted private treatment records at his 
hearing before the Board in November 2009 with waiver of RO 
jurisdiction.  38 C.F.R. § 20.1304 (2009).  These records, 
dated from May 2003 through August 2009, consist of a log of 
activities/observations and findings including sugar levels 
elevated to over 400 and 300 in 2003, reported hot flashes 
and feeling tingly in 2003 and 2004, and situations that 
would be stressful such as travelling to visit ill family 
members, the near death of a brother-in-law, and pain.  The 
Veteran and D.B. testified before the Board that this log was 
kept to track the relationship between his stress, blood 
sugars, hypertension, and PTSD.  However, while these entries 
show instances of activities where stress may be anticipated, 
elevated blood sugars, and episodes of pain and hot flashes, 
these private treatment records contain no opinions or 
findings by the physician stating that such events showing a 
relationship between hypertension, and the Veteran's military 
service or his service-connected PTSD and diabetes mellitus, 
type II.

The Veteran and D.B. further testified at his hearing before 
the Board that his treating physician had opined that a 
relationship existed between the Veteran's service-connected 
PTSD and diabetes mellitus, type II, and his hypertension.  
However, the connection between what a physician said and the 
layman's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The Veteran testified that his hypertension was the result of 
salt tablets he took during active service, or in the 
alternative, he testified that his hypertension is due to his 
service-connected diabetes mellitus, type II and PTSD.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran's statements are not competent 
evidence to establish a relationship between his hypertension 
and his service-connected PTSD and diabetes mellitus, type 
II, or between his hypertension and his active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiners 
considered the Veteran's contentions, as well as the clinical 
findings but found no relationship between his hypertension 
and his service-connected diabetes mellitus, type II or PTSD.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

It is noted that the earliest medical evidence of record 
showing a diagnosis of hypertension is dated in 2004.  Even 
assuming, without finding, that the Veteran's report to the 
VA examiner in 2004 of onset of hypertension in 1976 is 
accurate, this is still beyond the one-year presumptive 
period following his discharge from active service in 1968.  
See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309; 
see also See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

As there is no medical evidence to establish the diagnosed 
hypertension is related to the Veteran's military service, 
was manifested to a compensable degree within one year 
subsequent to service discharge, or was caused or aggravated 
by his service-connected PTSD and diabetes mellitus, type II, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for hypertension.  
Therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hypertension is not 
warranted.

Elevated Eye Pressure

The Veteran contends that his elevated eye pressure, to 
include glaucoma, is secondary to his service-connected 
diabetes mellitus, type II.  The Veteran's service treatment 
records show no complaints or findings of an eye disorder.  
His service entrance and separation examinations show visual 
acuity at 20/20 near and distant vision, with no ocular 
abnormalities, defects, diagnoses, or other findings noted.

A June 2004 VA examination for eyes shows a diagnosis of 
suspected glaucoma, but the examiner opined the condition was 
not related to his service-connected diabetes mellitus, type 
II.  The examiner further opined that there was no diabetic 
caused ocular disability found.  A VA examination for eyes 
was also conducted in December 2006, and chronic open angle 
glaucoma was diagnosed.  The examiner opined that this 
disorder was not related to diabetes mellitus, type II, and 
further opined that there was no diabetic caused ocular 
disability found. 

Private medical treatment records dated in 2006 show a 
prescription of Travitan.  Visual field of vision graphs 
showed findings of borderline results, but no interpretation 
or explanation of these findings was provided.  

A VA examination for eyes was conducted in May 2007.  The 
examiner reviewed the Veteran's medical history, noting the 
initial diagnosis of diabetes mellitus, type II 9 years 
prior, requiring treatment with oral medication and insulin.  
It was reported that glaucoma was diagnosed in 2006; further 
noting that the Veteran's private treating physician 
prescribed two anti-glaucoma medications, which were 
discontinued after his eye pressure measurements reached 16, 
about two weeks prior to the present VA examination.  On 
examination, eye pressure measured 28 on the right and 29 on 
the left.  The VA examiner noted that private physician 
indicated that the Veteran's pressures measured 32.  The VA 
examiner observed confrontation fields to be full to finger 
count and that a visual field test was graded as normal.  
Motility was full and exophoria measured 4-6 diopters with no 
vertical deviation.  On dilation, the VA examiner reported 
objective observations of clear lenses and vitreous with 
normal posterior pole.  No background diabetic retinopathy 
was detected and peripheral retina was found to be normal.  
The diagnoses were diabetes mellitus, type II without 
ophthalmic sign; ocular hypertension "meaning elevated eye 
pressure without evidence of visual field defect and/or 
progressive optic nerve damage;" and steroid responder with 
elevated eye pressure.  The examiner further concluded that 
the there was no diabetic-caused visual impairment or 
disability.   

VA treatment records dated from April 2007 to April 2008 show 
treatment for glaucoma and ocular hypertension.

The record contains no other medical findings or opinions 
establishing that the Veteran's diagnosed elevated eye 
pressure, to include glaucoma, is the result of his military 
service, or is caused or aggravated by his service-connected 
diabetes mellitus, type II. 

The Veteran testified before the Board that his treating 
physician opined that a relationship existed between his 
diabetes mellitus, type II, and elevated eye pressure, to 
include glaucoma.  However, as noted above, the connection 
between what a physician said and the layman's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette, 8 Vet. App. at 77.  Moreover, the Veteran's 
statements that his elevated eye pressure, to include 
glaucoma, is related to his service-connected diabetes 
mellitus, type II, can not be considered competent evidence.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
The VA examiners considered the Veteran's history and 
contention, as well as the clinical findings and found no 
relationship between his elevated eye pressure, to include 
glaucoma, and his service-connected diabetes mellitus, type 
II.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As there is no medical evidence to establish the diagnosed 
elevated eye pressure, to include glaucoma, is related to the 
Veteran's military service or caused or aggravated by the 
Veteran's diabetes mellitus, type II, the preponderance of 
the evidence is against the claim of entitlement for service 
connection for elevated eye pressure, to include glaucoma.  
Therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert, 1 Vet. App. at 54.  Accordingly, 
service connection for elevated eye pressure, to include 
glaucoma, is not warranted.


ORDER

The appeal as to the issue of entitlement to service 
connection for high cholesterol is dismissed.

The appeal as to the issue of entitlement to service 
connection for asbestosis is dismissed.

Service connection for hypertension is denied.

Service connection for elevated eye pressure, to include 
glaucoma, is denied.


REMAND

The Veteran also seeks a higher initial evaluation for his 
service-connected PTSD and diabetes mellitus, type II.  The 
Veteran reported in August 2009 that he had he had received 
treatment for PTSD and diabetes mellitus, type II at the VA 
Winston-Salem Outpatient Center.  Additionally, the Veteran 
testified at his hearing before the Board that he received 
treatment at the Winston-Salem VA Outpatient Center every 6 
months and his next appointment for evaluation of his 
service-connected diabetes mellitus, type II was in January 
2010. 

The Veteran testified before the Board that his 
service-connected PTSD and diabetes mellitus, type II, had 
increased in severity since his last examination in December 
2006.  The "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board 
concludes that additional VA examinations would provide a 
record upon which a fair, equitable, and procedurally correct 
decision on these claims can be made.  38 C.F.R. §§ 3.326, 
3.327 (2009).

The issue of TDIU is inextricably intertwined with the issues 
of the initial evaluations to be assigned the Veteran's 
service-connected PTSD and diabetes mellitus, type II.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain any additional VA 
and non-VA treatment records identified 
by the Veteran.  In particular, the RO 
must ask the Veteran to identify 
treatment dates and provide release of 
private treatment record concerning 
treatment he has received from H. E. 
Branham, Jr., M.D., as well as the 
Winston-Salem VA Outpatient Center.  Any 
records obtained must be associated with 
the claims file.  The RO must perform all 
follow up indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, 
as required by 38 C.F.R. § 3.159(e).  The 
Veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature and extent of his service-
connected PTSD.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must comment upon the presence 
or absence, and the frequency or severity 
of the following symptoms due to PTSD: 
depressed mood; anxiety; suspiciousness; 
panic attacks; sleep impairment; memory 
loss; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
impairment in thought processes or 
communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  The report prepared must be 
typed.

3.  The Veteran must be afforded a VA 
examination to determine the nature and 
extent of his service-connected diabetes 
mellitus, type II.  All indicated tests 
and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically determine whether treatment 
of Veteran's diabetes mellitus requires 
insulin, a restricted diet, and/or 
regulation of activities; causes episodes 
of either ketoacidosis or hypoglycemic 
reactions that require one or two 
hospitalizations per year or twice a 
month visits to a diabetic care provider.  
Additionally, the examiner must address 
whether the Veteran has any other 
disabilities that are the result of his 
diabetes mellitus.  The report prepared 
must be typed. 

4.  The Veteran must be afforded an 
examination to determine the effects of 
his service-connected disabilities on his 
ability to obtain or maintain employment 
consistent with his education and 
occupational experience.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 
elicit from the Veteran a full work and 
educational history.  Based on a review 
of the claims file, the examination 
findings, the Veteran's statements as to 
the functional effects of his 
service-connected disabilities, and the 
Veteran's education and occupational 
experience, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disabilities preclude 
him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, without any 
consideration to his age or to any 
impairment caused by nonservice-connected 
disabilities.  A complete rationale for 
the opinion must be provided.  If the 
above requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for a 
higher initial evaluation for PTSD and 
diabetes mellitus, type II, and for the 
claim of TDIU.  If the issues on appeal 
remain denied, a supplemental statement 
of the case must be provided to the 
Veteran and he must be provided an 
opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


